Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Tanikame (US 2015/0357390) in view of Yin (US 2016/0035276).

As to claims 1, 11, Tanikame (Figs. 2, 4) teaches a display panel (Fig. 1) comprising a pixel drive circuit comprising: 
a reference voltage input module (25) configured to input a 5reference voltage (Vofs) to a first node (N12) under a control of a first control signal (AZ1) in a first working state (When AZ1 is active); 
a light-emitting module (21, 22, 24) connected to the reference voltage input module through the first node, and being configured to emit light under controls of a second control signal (DS) and a potential at the 10first node (Potential at node N12 at the gate of 22); 
a sensing module (26) connected to the light-emitting module through a second node (N11), and being configured to sense a threshold voltage of the light-emitting module under a control of a third control signal [0063-0064]; 
15a storage capacitor module (27, 28) connected to the light-emitting module through the first node, the second node and a third node (Node connected to Vccp), and being configured to store the threshold voltage of the light-emitting module [0082]; and 
a digital signal input module (23) connected to the reference 20voltage input module and the light-emitting module through the first node, and being configured to input a data signal (Signal on 35) to the first node under a control of a fourth control signal (WS) in a second working state (When WS is active); 
wherein the reference voltage input module is further 25configured to input the reference voltage to the first node under the control of the first control signal in a third working state (Extending from the beginning of the Threshold Correction Period to the fall of pulse AZ1) after the light-emitting module emits light (After the previous Light Emission Period), so as to control the light-emitting module not to emit light (Light is not emitted during periods outside of the Light Emission Period and the emission of light is determined based, at least, on the gate voltage of the drive transistor 22) and to terminate the third working state (Shown in Fig. 4 based on the mapping of the “third working state” above).

However, Tanikame does not teach modulating the reference voltage in synchronization with the first control signal.
On the other hand, Yin (Figs. 2, 3) teaches wherein when the first control signal (EM) is at a high level, the reference voltage (Voltage output from TFT4) is also at a high level; and 
when the first control signal is at a low level, the reference voltage is also at a low level (Both voltages are synchronized as shown in Fig. 3).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the modulating voltage of Yin with the reference voltage of Tanikame because the combination would reduce the time the reference voltage is active, further reducing the parasitic capacitance with the reference voltage line and adjacent lines. 

As to claims 2, 12, Tanikame teaches wherein the 30reference voltage input module comprises a first transistor (25), a gate of the first transistor is connected to the first control signal, a first 18electrode of the first transistor is connected to a reference voltage input terminal, a second electrode of the first transistor is connected to the first node (Shown in Fig. 2).

As to claims 3, 13, Tanikame teaches wherein the 5light-emitting module comprises a second transistor (24), a third transistor (22) and a light-emitting diode (21), a gate of the second transistor is connected to the second control signal (DS), a first electrode of the second transistor is connected to the third node and a first power signal (Vccp), a second electrode of the second transistor is connected to a 10first electrode of the third transistor, a gate of the third transistor is connected to the first node, a second electrode of the third transistor is connected to the second node and an anode of the light-emitting diode, a cathode of the light-emitting diode is connected to a second power signal (Vcat) (As shown in Fig. 2).

As to claims 4, 14, Tanikame teaches wherein the sensing module comprises a fourth transistor (26), a gate of the fourth transistor is connected to the third control signal, a first electrode of the fourth transistor is connected an initial voltage input terminal (Vini), a second electrode of the fourth transistor is connected to the second 20node (Shown in Fig. 2).

As to claims 5, 15, Tanikame teaches wherein the storage capacitor module comprises a first storage capacitor (27) and a second storage capacitor (28), a first electrode plate of the first storage capacitor is connected to the first node, a second electrode plate of 25the first storage capacitor is connected to a first electrode plate of the second storage capacitor through the second node, a second electrode plate of the second storage capacitor is connected to the third node (Shown in Fig. 2).

As to claims 6, 16, Tanikame teaches wherein the 30digital signal input module comprises a fifth transistor (23), a gate of the fifth transistor is connected to the fourth control signal, a first electrode of the fifth transistor is connected to a data line (35), a second 19electrode of the fifth transistor is connected to the first node (Shown in Fig. 2).

As to claims 7, 17, Tanikame teaches wherein the reference voltage input module is configured to input the reference voltage to the first node under the control of the high-level first 5control signal in the first working state and the third working state (25 is enabled during both periods defined above when AZ1 is high).

As to claims 8, 18, Tanikame teaches wherein the reference voltage input module is configured to input the high-level reference voltage in the first working state (Inputs Vofs during the first working state defined above).

As to claims 9, 19, Tanikame teaches wherein the 10reference voltage input module is configured to input the high-level reference voltage in the third working state (Inputs Vofs during the third working state defined above).

As to claims 10, 20, Tanikame teaches wherein the first control signal, the second control signal, the third control signal, and the fourth control signal are generated by a timing controller (40, 50, 60, 70, 80).

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection based on the reference Tanikame.
Specifically, the new claim limitations are met by Tanikame based on a new mapping of the “third working state”. The “third working state” is now mapped as extending from the beginning of the Threshold Correction Period to the fall of pulse AZ1, as shown in Fig. 4 of Tanikame. Thus, the mapped signal “terminate[s] the third working state.” 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691